Citation Nr: 1023067	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1975 to February 
1976.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied both an increased evaluation for the Veteran's 
chronic lumbar strain and a total rating for compensation 
purposes based on individual unemployability.  In March 2009, 
the Veteran submitted a Motion to Advance on the Docket.  In 
March 2009, the Board granted the Veteran's motion.  In April 
2009, the Board denied an increased evaluation for the 
Veteran's chronic lumbar strain and remanded issue of a total 
rating for compensation purposes based on individual 
unemployability to the RO for additional action.  In April 
2009, the Board denied an increased evaluation for the 
Veteran's chronic lumbar strain and remanded the issue of a 
total rating for compensation purposes based on individual 
unemployability to the RO for addition action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In April 2009, the Board directed that the Veteran was to be 
afforded further VA evaluation of his chronic lumbar spine 
disability.  The Veteran was subsequently afforded a 
September 2009 VA examination for compensation purposes.  The 
examination report states that: the Veteran complained of 
progressively worsening lumbar spine pain; he was diagnosed 
with lumbar spine degenerative disc disease and left 
radiculitis; and his lumbar spine pain alone rendered him 
unemployable.  The March 2010 supplemental statement of the 
case (SSOC) issued to the Veteran conveys that:

In addition to your service-connected 
lumbar spine disability, you have 
nonservice-connected paranoid 
schizophrenia with a GAF of 35; 
uncontrolled hypertension; gout; benign 
prostate hypertrophy with urinary 
obstruction; arthritis of both shoulders; 
and diabetes mellitus.  

In light of the above cited discussion, the Board observes 
that the Veteran's chronic lumbar spine degenerative disc 
disease has apparently been found to be a component of his 
service-connected lumbar spine disability.  

The September 2009 VA examination report can reasonably be 
construed as an informal claim for an increased evaluation 
for the Veteran's service-connected lumbar spine disability.  
38 C.F.R. § 3.157(b)(1) (2009).  The issue of an increased 
evaluation for the Veteran's lumbar spine disability is 
inextricably intertwined with the issue of his entitlement to 
a total rating for compensation purposes based on individual 
unemployability given that such a determination requires an 
accurate assessment of the functional impairment associated 
with the Veteran's service-connected disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's entitlement 
to an increased evaluation for his 
service-connected lumbar spine disability 
with express consideration of the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  The Veteran 
and his accredited representative should 
be informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

2.  Then readjudicate the Veteran's 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

